The disclosure is objected to because of the following informalities:  On page 3, the sentence on lines 9-10 lacks proper grammatical syntax.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 12-14 respectively depend from canceled claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Filppula, EP 0 363 654 A2, which discloses an inner liner 3 comprising a plurality of airflow openings or vent holes 6 and fluted channels 7 that clearly extend longitudinally as well as latitudinally (drawings; abstract; column 2, lines 4-10, 17-33, and 50-53).  Regarding claim 5, prosthetic residual limb liners are typically flexible and resilient or elastomeric; inner liner 3 is inherently flexible in view of its innate modulus (or moduli) of elasticity, its being “made of a Webster’s II New Riverside University Dictionary, 1984), which does not preclude parts of a homogeneous, monolithic, or integral material or structure.  Regarding claims 11-12, a prosthetic arm and hand are depicted in Figure 1 (column 2, lines 2-4).  Regarding claim 13, the prosthetic socket (i.e., outer frame) is ventilated by its inner lining or liner 3 via the aforementioned channels and holes and porosity.  Regarding claim 14, the inner liner 3 is a cover that can be removed from the stump or residual limb.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Olesen, US 3,459,179, which depicts inner and outer longitudinal fluted channels provided with a plurality of airflow openings through the gauze-type fabric 1 (column 2, lines 9-11 and 32-34; column 3, line 29) and sharing common airflow openings along the seams 2.  The pad or liner is capable (MPEP § 2114) of being inserted within a prosthetic socket because some embodiments are “provided adjacent damaged bones” (column 2, lines 69-72).  The further limitations of other dependent claims are readily apparent from the drawings and the discussion above.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hübner et al., EP 0 346 697 A2.  Figure 1 illustrates a prosthetic limb inner liner comprising outer longitudinal (i.e., lengthwise along and between spacers 11) air guide fluted channels 19 and inner longitudinal (i.e., lengthwise along and between webs 17) fluted channels, the two sets of channels collectively defining and sharing air ducts or airflow openings 21 and 23 (abstract; English translation: paragraphs 0006-0007, 0016, 0021).  Regarding claim 5, liner flexibility is 0009 and 0011 of said translation.  The further limitations of other claims are readily apparent from the drawings and the discussions above.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hübner et al., EP 0 346 697 A2.  The aforementioned inner liner being combined with a robotic prosthetic arm would have been obvious from translation paragraphs 0003-0004 in order to similarly impart comfort to an upper limb amputee.  Regarding claim 14, the liner or cover is removable (English translation: paragraphs 0013, 0017-0018).
Applicant’s remarks have been considered.  Regarding Filppula, Applicant does not address the channels 7, so no further comment by the examiner is necessary.  The new grounds of rejection were necessitated by Applicant’s amendments to the claims.  Therefore:
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774